DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 03 Oct. 2022
	Claims 1-13 are pending in this case. Claim 1 is an independent claim

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 Oct. 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (Pub. No.: US 2006/0111990 A1; Filed: Nov. 5, 2004) (hereinafter “Cohen”) in view of McCormack et al. (Pub. No.: 2009/0204635; Filed: Apr. 2, 2009) (hereinafter “McCormack”)

Regarding independent claim 1, Cohen disclose a method of implementing and updating record and data types of an electronic data system, comprising:
providing a computer system wherein the method is carried out by computer executable code
operating on the computer system (0013; 0080);
providing a form file template defining the characteristics and attributes of one or more fields
available for use in a form file created from the template (0014; 0078-0080; 0085; 0102; 0104);
assigning a record type attribute to the one or more form file fields in the template (0085; 0102).

Cohen doesn’t expressly teach assigning a column attribute to the record type of the one or more form file fields in the template.

McCormack teach assigning a column attribute to the record type of the one or more form file fields in the template (0030; 0039).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine McCormack with Cohen for the benefit of providing an easy way for average database users to combine data types for use (and reuse) as a single data type (0004).

Regarding dependent claim 2, Cohen in view of McCormack disclose the method of claim 1 where the record type attribute comprises a tag, a count, and a description of the type (0030; 0039).

Regarding dependent claim 3, Cohen in view of McCormack disclose the method of claim 1 where the column attribute defines the characteristics of the attribute (0030; 0039).

Regarding dependent claim 4, Cohen in view of McCormack disclose the method of claim 3 where the characteristics comprise the column in the record to which it belongs (0030; 0039).

Regarding dependent claim 5, Cohen in view of McCormack disclose the method of claim 1 where the record type has multiple column attributes assigned thereto (0030; 0039).

Regarding dependent claim 6, Cohen in view of McCormack disclose the method of claim 1 further comprising the step of documenting the assignment of the record type (0030; 0039).

Regarding dependent claim 10, Cohen in view of McCormack disclose the method of claim 7 further comprising the step of selecting a column for the new record type and assigning it to the form file (0030; 0039).

Regarding dependent claim 11, Cohen disclose the method of claim 1 where the form file comprises computer executable instructions to create or duplicate a form (Abstract; 0079-0083).

Regarding dependent claim 12, Cohen disclose the method of claim 11 where the form created or duplicated by the form file is a tax form (Abstract; 0079-0083; 0104).

Regarding dependent claim 13, Cohen disclose the method of claim 1 where the record type is a deprecate record type to indicate that an existing field in the form file is to be ignored (0059-0060).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of McCormack, further in view of Kakehashi (Pat. No.: US 6,959,414 B1 A1; Filed: Jan. 28, 2000).

Regarding dependent claim 7, Cohen in view of McCormack does not expressly disclose the method of claim 1 where the record type is a new record type.
Kakehashi teach assigning a column attribute to the record type of the one or more form file fields in the template (col 5 lines 33-48; col 8 lines 28-40; col 9 lines 21-29; Claim 1).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Kakehashi with Cohen for the benefit of providing a less cumbersome and time-consuming mechanism to find the relationship between a specific field displayed in the list of fields and a corresponding field in the component form (col 3 lines 3-10).

Regarding dependent claim 8, Cohen in view of McCormack, further in view of Kakehashi disclose the method of claim 7 further comprising the step of assigning the new record type to the form file (col 5 line 33-col 6 line 19; col 9 lines 37-47; claim 1).

Regarding dependent claim 9, Cohen in view of McCormack, further in view of Kakehashi disclose the method of claim 7 where the assignment step is carried out using a field characteristic editor (col 5 line 33-col 6 line 19; col 9 lines 37-47; claim 1).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768